UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2017 ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333-204857 CURE PHARMACEUTICAL HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 37-1765151 (State or other jurisdictionof incorporation or organization) (Primary Standard Industrial Classification Number) (IRS Employer
